Name: 86/168/EEC: Commission Decision of 9 April 1986 approving the modification to a programme relating to the pigmeat sector and related industries in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  Europe;  animal product
 Date Published: 1986-05-16

 Avis juridique important|31986D016886/168/EEC: Commission Decision of 9 April 1986 approving the modification to a programme relating to the pigmeat sector and related industries in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 130 , 16/05/1986 P. 0045 - 0045*****COMMISSION DECISION of 9 April 1986 approving the modification to a programme relating to the pigmeat sector and related industries in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (86/168/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last modified by Regulation (EEC) No 1247/85 (2) and in particular Article 5 thereof, Whereas on 30 April 1985 the Irish Government forwarded a modification to its programme relating to the pigmeat sector and related industries approved by Commission Decision 80/408/EEC (3) and on 18 October 1985 supplied additional information; Whereas the said modification relates to the reorganization, modernization and re-equipment of pig slaughterhouses and processing plants in Ireland, with the aim of contributing to the improvement of the industry and to the development of new techniques, thereby providing breeders with a fair and stable income; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas therefore projects concerning hygiene standards and the environment are eligible for Community aid; whereas on the other hand new or restructured pig slaughtering units must have a minimum throughput after completion of 200 000 pigs per annum and may be aided only if at the same time a certain amount of non-rationalized capacity is closed down and the average rate of slaughtering three years after completion of the project is at least 60 % of the technical capacity calculated on a basis of 1 800 hours of work per annum; Whereas projects for the installation of cold store facilities may only be aided if the cold store is linked to processing or marketing facilities; Whereas the modification contains sufficient details required under Article 3 of Regulation (EEC) No 355/77 showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the pigmeat sector in Ireland; whereas the schedule for implementation of the modification does not exceed the time limit laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The modification of the programme relating to the pigmeat sector and related industries forwarded by the Irish Government pursuant to Regulation (EEC) No 355/77 on 30 April 1985 and supplemented on 18 October 1985 is hereby approved subject to the restrictions set out in the recitals above. Article 2 This Decision is adressed to Ireland. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 97, 15. 4. 1980, p. 57.